   8:21-cv-00232-RGK-PRSE Doc # 8 Filed: 09/13/21 Page 1 of 3 - Page ID # 24




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

DEVONTE MD KING,                                              8:21CV232

                     Plaintiff,
                                                          MEMORANDUM
       vs.                                                 AND ORDER

TOBY SMITH; ANDREW J. VAN
VELSON; and KENDELL ALLISON,

                     Defendants.


      Plaintiff, a non-prisoner, has been given leave to proceed in forma pauperis.
The court now conducts an initial review of Plaintiff’s claims to determine whether
summary dismissal is appropriate under 28 U.S.C. § 1915(e)(2).

                          I. SUMMARY OF COMPLAINT

       Plaintiff alleges that since February 2021, Andrew J. Van Velson, a deputy
county attorney, “has been uttering forged/false instrument into the public verbally
and by way of false instruments forged with my property/myself information into
the public in return caused injury and loss” (Filing 7, p. 1); that on February 25,
2021, Kendell Allison, a police officer, “trespass by way of false emergency” and
then “searched my private property and entered forged/false instruments into the
public in return causes injury and loss.” (Filing 7, p. 5); and that on March 10, 2021,
Toby Smith, another police officer, “trespass by way of false emergency falsely
arrested me forged instrument” and then “enter forged/false instruments into the
public in return causes injury and loss” (Filing 7, p. 5). Plaintiff believes he has “the
right to acquire private property under the right of life liberty and the pursuit of
happiness” and that he “can travel from point a to point b in private property without
interference of police or court or deputy attorneys committing forgery under the
guise commercial activity or public interest ...” (Filing 7, p. 4).1

      1
        Plaintiff has claimed in previous litigation that motor vehicle registration and
licensing laws do not apply to him as a “sovereign citizen.” See King v. Smith, No.
   8:21-cv-00232-RGK-PRSE Doc # 8 Filed: 09/13/21 Page 2 of 3 - Page ID # 25




             II. APPLICABLE STANDARDS ON INITIAL REVIEW

      The court is required to review in forma pauperis complaints to determine
whether summary dismissal is appropriate. The court must dismiss a complaint or
any portion of it that states a frivolous or malicious claim, that fails to state a claim
upon which relief may be granted, or that seeks monetary relief from a defendant
who is immune from such relief. 28 U.S.C. ' 1915(e)(2)(B).

      Pro se plaintiffs must set forth enough factual allegations to “nudge[ ] their
claims across the line from conceivable to plausible,” or “their complaint must be
dismissed.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 569-70 (2007); see also
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“A claim has facial plausibility when
the plaintiff pleads factual content that allows the court to draw the reasonable
inference that the defendant is liable for the misconduct alleged.”).

       “The essential function of a complaint under the Federal Rules of Civil
Procedure is to give the opposing party ‘fair notice of the nature and basis or grounds
for a claim, and a general indication of the type of litigation involved.’” Topchian v.
JPMorgan Chase Bank, N.A., 760 F.3d 843, 848 (8th Cir. 2014) (quoting Hopkins
v. Saunders, 199 F.3d 968, 973 (8th Cir. 1999)). However, “[a] pro se complaint
must be liberally construed, and pro se litigants are held to a lesser pleading standard
than other parties.” Id., at 849 (internal quotation marks and citations omitted).

                                  III. DISCUSSION

       On its face, Plaintiff’s complaint presents only state-law claims for trespass,
false arrest, and forgery. Plaintiff’s asserted right to life, liberty, and the pursuit of
happiness is even stated to be based on the Nebraska Constitution. (Filing 7, p. 1.)
This reliance upon state law appears to be a deliberate pleading choice. Plaintiff has
previously asserted federal constitutional claims regarding these incidents, without
success.



4:21CV3060, 2021 WL 1820484, at *2 (D. Neb. May 6, 2021); King v. Turnbull,
No. 4:21CV3003, 2021 WL 1293307, at *2 (D. Neb. Apr. 7, 2021); Reed v. Hovey,
No. 4:20-CV-3151, 2021 WL 949612, at *2-3 & n. 2 (D. Neb. Mar. 12, 2021).
                                     2
   8:21-cv-00232-RGK-PRSE Doc # 8 Filed: 09/13/21 Page 3 of 3 - Page ID # 26




        Plaintiff sued Officer Allison twice before in § 1983 actions for the February
25, 2021 traffic stop. See King v. Allison, No. 4:21CV3052, 2021 WL 1820478 (D.
Neb. May 6, 2021) (finding on initial review that complaint was subject to preservice
dismissal for failure to state a claim upon which relief may be granted); King v.
Allison, No. 4:21CV3053, 2021 WL 2778558, at *3 (D. Neb. July 2, 2021) (same
result). Plaintiff also sued Officer Smith in a § 1983 action for the March 10, 2021
traffic stop. See King v. Smith, No. 4:21CV3060, 2021 WL 1820484, at *1 (D. Neb.
May 6, 2021) (likewise finding complaint failed to state a claim upon which relief
may be granted). In each case, after discussing the claims at some length, the court
gave Plaintiff leave to amend, but he failed to do so and the cases were dismissed
without prejudice.

       Treating the present action as asserting only state law claims,2 it will be
dismissed for lack of subject matter jurisdiction because diversity of citizenship is
not alleged. See 28 U.S.C. § 1332.

      IT IS THEREFORE ORDERED:

          1. This action is dismissed without prejudice for lack of subject matter
             jurisdiction.

          2. Judgment will be entered by separate document.

      Dated this 13th day of September 2021.

                                               BY THE COURT:


                                               Richard G. Kopf
                                               Senior United States District Judge




      2
        If the present case were to be treated as a § 1983 action, it would also fail to
pass initial review. There simply are no facts alleged to create an inference that any
defendant violated Plaintiff’s federal constitutional rights.
                                           3
